Title: To Thomas Jefferson from Noah Webster, Jr., 31 January 1791
From: Webster, Noah, Jr.
To: Jefferson, Thomas



Sir
Hartford Jany. 31st 1791

The bearer of this, Mr. John Jenkins, will present with this, a Method of teaching the art of penmanship, which appears to me to be in some measure novel and very ingenious. If his plan should make the same impression on you, I flatter myself it will receive your patronage and encouragement.—I have the Honor to be Sir, with great respect your obedt hum Servt

Noah Webster jun

